Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7, 9, 11, 13, 15, 17 and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Claim 1 recites a detection device comprising: a plurality of first electrodes provided in a first area and arranged in a first direction; a plurality of second electrodes provided in the first area and arranged in a second direction intersecting the first direction; a first electrode selection circuit configured to select the first electrodes; a second electrode selection circuit configured to select the second electrodes; a detector configured to detect a capacitance generated in the first electrodes or the second electrodes; and a controller configured to control the first electrode selection circuit, the second electrode selection circuit, and the detector, wherein the second electrode selection circuit is configured to: in a first period, simultaneously select the second electrodes provided in the first area; and in a second period, sequentially select the second electrodes provided in one of a plurality of third areas obtained by dividing a second area within the first area, the first electrode selection circuit is configured to: in the first period, simultaneously select the first electrodes within the first area and sequentially output a first detection signal corresponding to a capacitance change between the first electrodes and the second electrodes; and in the second period, sequentially select the first electrodes within the third area and output a second detection signal corresponding to a capacitance change between the first electrodes and the second electrodes in the second period, the controller is configured to detect a self-capacitance change generated in the first electrodes or in the second electrodes, in the first area in a third period, the controller has a first mode, in which at least the first period and the second period are provided alternately; and a second mode, in which the first period is provided in every predetermined period in which the third periods are provided, and the controller is configured to: determine whether the non-touch state is present in the first area, in the third period of the second mode; shift to the first mode, if the non-touch state is not present; shift to the second mode, when the non-touch state continues for a certain time in the first mode, and return to the determining whether the non-touch state is present in the first area, in the third period of the second mode.
Verma et al. U.S. Patent Publication No. 2016/0162011 teaches in [0078-0079] and figures 8-9, after coarse scan (first period), a fine scan (second period) can be performed and further refer to per pixel individual pixel scan corresponding to an area (third area). Furthermore, Verma teaches the touch sensing device can be time multiplex in [0054] and [0089]. Verma teaches in [0073], a number of pixels electrodes can be grouped together during some modes of operation to form super-pixel electrodes. Verma teaches in [0104], coarse scans included banked common self-capacitance and banked common-mode mutual capacitance scans. However, Verma does not appear to specifically disclose all the above limitations.

Therefore, the closest prior art either singularly or in combination, fail to anticipate or render obvious the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERTO W FLORES/Primary Examiner, Art Unit 2621